Citation Nr: 0940321	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
September 1969. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision issued by the RO.  


FINDING OF FACT

The evidence of record demonstrates that the Veteran has been 
precluded from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the Veteran's claim is 
required at this time.


Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009)

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2009).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Factual Background and Analysis

The record shows that the Veteran is currently service-
connected for posttraumatic stress disorder (70 percent), 
symptomatic scar of the right arm (10 percent), bilateral 
hearing loss (10 percent), tinnitus of the left ear (10 
percent) and foreign body in left parietal region (0 
percent).  The Veteran's combined rating for his service-
connected disabilities is 80 percent.  

The Veteran meets the rating criteria outlined above for 
consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  
Therefore, the determinative issue is whether he is incapable 
of securing and following substantially gainful employment 
because of his service-connected disabilities.  

In an August 2003 VA examination report, it was documented 
that the Veteran had worked for the Post Office for 23 years, 
the past 19 1/2 years (and currently) spent as a postal 
policeman.  The examiner noted that it was clear that the 
Veteran had significant impairment in all aspects of his 
functioning and found it remarkable that the Veteran was able 
to currently hold a job.

VA outpatient mental health records include an April 2004 
note wherein it was revealed that the Veteran wept when 
discussing his presence in Vietnam.  The examiner noted that 
the Veteran was depressed and socially isolated.  In July 
2004, the Veteran indicated that while he liked his job, he 
was finding it increasingly stressful.  In January 2005, it 
was noted that he had just retired from his job with the Post 
Office.  He was accepted into the VA Day Hospital Program 
(DHP) for psychosocial rehabilitation.  

A February 2005 record from the VA medical center (VAMC) in 
Brooklyn, New York, reported the treatment the Veteran was 
receiving through the DHP.  The report concluded that the 
Veteran's PTSD was of a chronic and severe nature which had 
resulted in impaired vocational and interpersonal 
relationships.  The resulting opinion was that the Veteran 
was presently unemployable and in need of long-term 
treatment.  This record was signed by both the psychiatrist 
and the Veteran's social worker.

In a statement received in March 2006, the Veteran's direct 
supervisor in the U.S. Postal Police reported that the 
Veteran was hard working and respectful of superiors.  
However, the supervisor indicated the Veteran had 
deficiencies in carrying out his assignments and interacting 
with civilians.  The supervisor reported how the Veteran was 
narrow-minded and inflexible in how he interpreted rules 
which always caused problems with the public.  As an example, 
there was one rule that directed that no one should be in the 
area while the postal police were performing their 
assignment.  This rule related to the truck platform area of 
a postal facility; however, the Veteran interpreted this rule 
to include the public sidewalk and one day got into an 
argument with an elderly woman who on the public sidewalk
 while he was performing his assignment.  The supervisor 
noted that (a) the woman was not a danger and (b) the postal 
police had no authority to tell people they could not stand 
on the public sidewalk.  The supervisor reported he had 
received numerous calls complaining about the Veteran.  The 
Veteran was asked to change his behavior many times but there 
was never any change.  Because of the Veteran's behavior 
toward the general public, other employees did not want to 
work with him and this caused a problem for the supervisors.  
The supervisor concluded that the Veteran was respectful and 
nice; however, he was a liability when it came to dealing 
with the general public and pairing with other officers.

In a July 2006 statement, the manager of the postal police 
indicated that during his career, the Veteran performed his 
duties in a responsible manner.  However, the Veteran clearly 
demonstrated an inability to utilize discretion when dealing 
with customers and employees.  Almost all of his peers 
refused to be partnered with the Veteran.  The postal police 
manager reported that while the Veteran could be relied on to 
carry out his instructions "to the letter," he was 
incapable of applying common sense and good judgment in his 
daily interactions with others.  His only corrective action 
issued in his long tenure of service related to his failure 
to exercise discretion in situations involving fellow postal 
employees.  

An August 2006 VA record noted the history of the Veteran's 
PTSD and treatment thereof.  The record documented the 
Veteran's employment history and resultant problems.  The 
record noted that the Veteran retired in 2005 and as a result 
was able to focus on his therapy for his PTSD.  Despite the 
Veteran's active participation in the treatment process, 
there had not been a sustained improvement in the Veteran's 
condition and the prognosis was guarded.  Thus, the Veteran 
was not a candidate for employment.  The record was signed by 
the director of the PTSD program, a board certified 
psychiatrist and the Veteran's clinical specialist.

The probative question in TDIU claims is whether service-
connected disabilities preclude a claimant from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Marginal employment is not considered substantially gainful 
employment, and, as noted above, is generally shown when a 
Veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.

Based on this review of the record, it is clear that the 
Veteran is not suited for full time employment because of his 
PTSD.  The February 2005 and August 2006 VA records signed by 
the psychiatrist and social worker (clinical specialist) as 
well as the statements from the Veteran's supervisors affirm 
that the Veteran is unemployable.  As discussed above, the 
Court defines gainful employment as work which is "more than 
marginal and which permits the individual to earn a living 
wage."  Moore, supra.  In this case, the medical evidence 
indicates that the Veteran is incapable of gainful 
employment, due to his service-connected disorders, namely 
PTSD.

Resolving all doubt regarding the Veteran's ability to 
function in a work setting in his favor, the Board finds that 
the preponderance of the evidence shows that his service-
connected PTSD has prevented him from obtaining and/or 
maintaining substantially gainful employment.  See 38 
U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the 
established policy of the Department of Veterans Affairs that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
a grant of TDIU is warranted.



ORDER

A TDIU rating is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


